[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff has moved to compel the defendant to comply with a request to revise, which the plaintiff filed with respect to the defendant's special defenses and counterclaim, "or alternatively, that the Court order that the defendant be precluded from introducing evidence in support of said claims." The defendant did not object to the request to revise and the time for the defendant to comply has expired.
Practice Book § 149 provides in relevant part: "Any such request [to revise] . . . shall be deemed to have been automatically granted by the court on the date of filing and shall be complied with by the party to whom it is directed within thirty days of the date of filing the same, unless within thirty days of such filing the party to whom it is directed shall file objection thereto." The proper procedure in cases where a party has failed to comply with a request to revise is to file a motion for default or nonsuit pursuant to Practice Book § 363. Enquire Printing Publishing Co. v. O'Reilly, 193 Conn. 370, 378 n. 12, 477 A.2d 648
(1984). Practice Book § 363 provides in relevant part: "Where either party is in default by reason of failure to comply with Secs. 114, 147, 222, 226 or 229, the adverse party may file a written motion for a nonsuit or default or, where applicable, an order pursuant to Sec. 231." An order pursuant to Practice Book § 231 is not applicable here, since that section deals with failure to answer, or to properly answer, discovery requests.1
Because the proper procedure here is for the plaintiff to move for a nonsuit on the counterclaim and for a default against the defendant for failure to revise its special defenses, the motion to compel is denied. CT Page 2283
BY THE COURT
Bruce L. Levin, Judge of the Superior Court.